DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 23, 2020.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a process.

Does claim 8 fall into one of four of the statutory categories?  Yes.  The preamble of claim recite a system. The preamble of claim 8 recites at least one physical element, i.e. a processor, that forms part of the claimed system.  Therefore, claim 8 is directed to an apparatus.

Does claim 15 fall into one of four of the statutory categories?  Yes.  The preamble of claim 15 recites a non-transitory computer readable medium operatively coupled to a processor.  Therefore, claim 15 is directed to an apparatus

	Step 2A – Prong 1
Do claims 1, 8 and 15 recite a judicial exception?  Yes.  Claims 1, 8 and 15 recite the limitation of analyzing the data to determine if at least one adverse condition related to the environment exists.  The analyzing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor of a server; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to” nothing in the claim precludes the analyzing step from practically being performed in the human mind. For example, but for the processor and memory language, the claim encompasses the user manually analyzing the data to determine if at least one adverse condition related to the environment exists.  This limitation is a mental process.

Do claims 3, 4, 10, 11, 17 and 18 recite a judicial exception?  Yes.  Claims 3, 4, 10, 11, 17 and 18 recite the limitation of calculating parameters of the safe mode based on extrapolation of the transport profile and the driving-related data of the at least one transport within a range on a profile of the target transport, and generating safe mode data based on the calculated parameters and provide the safe mode data to the target transport.  The calculating and generating limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor of a server; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to” nothing in the claim precludes the calculating and generating steps from practically being performed in the human mind.  For example, but for the processor and memory language, the claim encompasses the user manually calculating parameters of the safe mode based on extrapolation of the transport profile and the driving-related data of the at least one transport within a range on a profile of the target transport, and generating safe mode data based on the calculated parameters and provide the safe mode data to the target transport.  These limitations are mental processes.

Step 2A – Prong 2
Do claims 1, 8 and 15 integrate the judicial exception into a practical application?  No.  The claim recites two additional elements: receiving data related to an environment associated with a target transport; and responsive to existence of the at least one adverse condition, sending a recommendation related to operation of the target 
transport in a safe mode to overcome the at least one adverse condition to the target transport.  The processor in both steps is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an environment associated with a target transport and an electronic representation of a recommendation related to operation of the target transport in a safe mode to overcome the at least one adverse condition), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  This generic processor limitation is no more than mere instructions to apply the exception using generic computer component(s).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1, 8 and 15 are directed to the abstract idea.

Do claims 3, 4, 10, 11, 17 and 18  integrate the judicial exception into a practical
application?  No.  In addition, claims 3, 4, 10, 11, 17 and 18 do not recite any additional elements.   Therefore, claims 3, 4, 10, 11, 17 and 18 are directed directly to the abstract idea.

Do claims 7 and 14 integrate the judicial exception into a practical
application?  No.  The claims recite one additional element:  executing a smart contract to record the safety mode and a target transport profile along with the at least one adverse condition on a blockchain.  The processor in this step is recited at a high level of generality (i.e., as a general action taken based on receiving data related to an electronic representation of an environment associated with a target transport) and amounts to mere post solution activity, which is a form of insignificant extra-solution activity.   Therefore, claims 7 and 14 are directed directly to the abstract idea.

Step 2B 
Do claims 1, 7, 8, 14 and 15 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer component(s). The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer component(s) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, claims 1, 7, 8, 14 and 15 are ineligible.

Dependent claims 2, 4, 5, 6, 9, 12, 13, 16, 19 and 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2, 4, 5, 6, 9, 12, 13, 16, 19 and 20 are recited at a high level of generality and/or amount to mere data gathering, which is a form of insignificant extra-solution activity.   Therefore, claims 1 – 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0047771 A1 to Yoon et al. (herein after “Yoon et al. publication") in view of U.S. Patent Application Publication No.  2014/0019522 A1 to Weng et al. (herein after “Weng et al. publication").
As to claims 1, 8 and 15,
the Yoon et al. publication discloses a system (see ¶51, “the driving route setting system of the vehicle A”), comprising: 
a processor of a server (see ¶51, where “the driving route setting system of the vehicle A . . . may further include a server”); 
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (see ¶51): 
receive data related to an environment associated with a target transport (vehicle A)(see ¶51, where “the electronic device 100 may transmit the surrounding area information (e.g., image information of a surrounding area of the vehicle A) obtained by the sensor, to the server”); 
analyze the data to determine if at least one adverse condition related to the environment exists (see ¶51, where the server uses an AI algorithm to analyze the image information and produces “a recognition result of the surrounding area information”; see also ¶66 and ¶68, where the surrounding area information may be used to determine at least one adverse condition such as the congestion level of an intersection); and 
responsive to existence of the at least one adverse condition, send a recommendation related to operation of the target transport in a driving mode to overcome the at least one adverse condition to the target transport  (see ¶51, where “[after] the image information is received, the server may recognize the image information by using the trained model, and transmit the recognition result to [vehicle A]”; see also ¶177, where the Yoon et al. publication recommends a driving mode suited for “a traffic congestion status of a monitored area (e.g., an intersection) to which the vehicle is scheduled to drive”). (Emphasis added.)   
The Yoon et al. publication, however, fails to specifically recommend a safe mode.
Recommending a safe operating mode is old and well known, as demonstrated by the Weng et al. publication who discloses the use of “predetermined ‘common sense’ information that are specified for the vehicle 370.”  (See ¶44.)  According to the Weng et al. publication, “[t]he common sense information 370 include relevant data that are specific to the vehicle that uses the information assistance system 300 and the tasks of operating the vehicle. For example, "common sense" information pertaining to the vehicle include recommended safe operating modes for the vehicle such as maximum recommended speeds in different driving conditions, the turning radius of the vehicle, the braking distance of the vehicle at different speeds, and the like.” (See ¶48.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Yoon et al. publication in response to the existence of at least one adverse condition sending a recommendation related to operation of the target transport in a driving mode to overcome the at least one adverse condition to the target transport, as suggested by the Weng et al. publication, in order to avoid colliding with another object.

Claims 2 – 4, 9 – 11 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Yoon et al. publication in view of the Weng et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0247427 A1 to Rafferty et al. (herein after “Rafferty et al. publication").
As to claims 2, 9 and 16,
the modified Yoon et al. publication discloses the invention substantially as claimed, except for
receiving a transport profile and driving-related data under the at least one adverse condition from at least one transport within a range moving in any direction relative to the target transport.
The Rafferty et al. publication, however, discloses collecting information from surrounding vehicles using vehicle-to-vehicle (V2V) communication. “Based on the information collected from the surrounding vehicles, the electronic control unit 14 may recommend an appropriate driving mode.” (See ¶38.)  Such disclosure suggests receiving a transport profile and driving-related data under the at least one adverse condition from at least one transport within a range moving in any direction relative to the target transport.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Yoon et al. publication to receive a transport profile and driving-related data under the at least one adverse condition from at least one transport within a range that moves in any direction relative to the target transport, as suggested by the Rafferty et al. publication, in order to avoid colliding with another object.
As to claims 3, 10 and 17,
the modified Yoon et al. publication discloses the invention substantially as claimed, except for
calculating parameters of the safe mode based on extrapolation of the transport profile and the driving-related data of the at least one transport within a range on a profile of the target transport.
The Rafferty et al. publication, however, discloses collecting information from surrounding vehicles using vehicle-to-vehicle (V2V) communication. “Based on the information collected from the surrounding vehicles, the electronic control unit 14 may recommend an appropriate driving mode.” (See ¶38.)  Such disclosure suggests calculating parameters of the safe mode based on extrapolation of the transport profile and the driving-related data of the at least one transport within a range on a profile of the target transport.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Yoon et al. publication to calculate parameters of the safe mode based on extrapolation of the transport profile and the driving-related data of the at least one transport within a range on a profile of the target transport, as suggested by the Rafferty et al. publication, in order to avoid colliding with another object.

As to claims 4, 11 and 18,
the Yoon et al. publication, as further modified by the Rafferty et al. publication (see ¶38), is considered to disclose generating safe mode data based on the calculated parameters and providing the safe mode data to the target transport.

Claims 5 – 7, 12 – 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Yoon et al. publication in view of the Weng et al. publication, and further in view of EP 3447993 A1 to Ohmori et al. (herein after “Ohmori et al. publication").
As to claims 5 – 7, 12 – 14, 19 and 20,
the modified Yoon et al. publication discloses the invention substantially as claimed, except for
receiving an agreement from the target transport to switch to the safe mode, wherein the agreement represents a blockchain consensus between at least a blockchain peer represented by the target transport and a blockchain peer represented by the server, and executing a smart contract to record the safety mode and a target transport profile along with the at least one adverse condition on a blockchain.
 	Switching the driving mode of a vehicle based on blockchain technology is old and well known.  (See ¶38 – ¶42 and ¶54 – ¶58.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Yoon et al. publication to receive an agreement from the target transport to switch to the safe mode, wherein the agreement represents a blockchain consensus between at least a blockchain peer represented by the target transport and a blockchain peer represented by the server, and execute a smart contract to record the safety mode and a target transport profile along with the at least one adverse condition on a blockchain, as suggested by the Ohmori et al. publication, in order to avoid colliding with another object.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	U.S. Patent Application Publication No. 2015/0166076 A1 to Kim et al. who discloses a driving mode recommendation system that stores driving mode information in a database for each customer and recommends a driving mode based on customer characteristic and environment analysis information.                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666